Colfax Corporation                
Nonqualified Deferred Compensation Plan
Master Plan Document

--------------------------------------------------------------------------------


















Effective January 1, 2016






--------------------------------------------------------------------------------

Colfax Corporation
Nonqualified Deferred Compensation Plan
Master Plan Document

TABLE OF CONTENTS
Page
ARTICLE 1 Definitions
1

1.1
“Account Balance”                                1

1.2
“Annual Account”                                1

1.3
“Annual Deferral Amount”                            1

1.4
“Quarterly Installment Method”                        2

1.5
“Base Salary”                                    2

1.6
“Beneficiary”                                    2

1.7
“Beneficiary Designation Form”                        2

1.8
“Benefit Distribution Date”                            2

1.9
“Board”                                    2

1.10
“Bonus”                                    3

1.11
“Change in Control”                                3

1.12
“Claimant”                                    3

1.13
“Code”                                        3

1.14
“Committee”                                    3

1.15
“Company”                                    3

1.16
“Company Discretionary Contribution Amount”                3

1.17
“Company 401(k) Plan”                            3

1.18
“Disability” or “Disabled”                            3

1.19
“Disability Benefit”                                3

1.20
“Election Form”                                3

1.21
“Employee”                                    3

1.22
“Employer(s)                                    4

1.23
“ERISA”                                    4

1.24
“Measurement Funds”                            4

1.25
“Participant”                                    4

1.26
“Plan”                                        4

1.27
“Plan Year”                                    4

1.28
“Retirement Date”                                4

1.29
“Scheduled Distribution”                            4

1.30
“Separation Benefit”                                4

1.31
“Separation from Service”                            4

1.32
“Specified Employee”                                4

1.33
“Survivor Benefit”                                4

1.34
“Terminate the Plan,” “Termination of the Plan”                4

1.35
“Trust”                                        4

1.36
“Unforeseeable Financial Emergency”                    4

ARTICLE 2 Selection, Enrollment, Eligibility
5

2.1
Selection by Committee                            5




i

--------------------------------------------------------------------------------

Colfax Corporation
Nonqualified Deferred Compensation Plan
Master Plan Document

2.2
Enrollment and Eligibility Requirements; Commencement of Participation    5

2.3
Termination of a Participant’s Eligibility                    5

ARTICLE 3 Deferral Commitments / Contribution Amounts / Vesting / Crediting /
Taxes
6

3.1
Maximum Deferral                                6

3.2
Election to Defer; Effect of Election Form                    6

3.3
Withholding and Crediting of Annual Deferral Amounts            7

3.4
Company Discretionary Contribution Amount                7

3.5
Vesting                                    7

3.6
Crediting/Debiting of Account Balances                    7

3.7
FICA and Other Taxes                                9

ARTICLE 4 Scheduled Distribution; Unforeseeable Financial Emergencies
9

4.1
Scheduled Distribution                            9

4.2
Postponing Scheduled Distributions.                        9

4.3
Other Benefits Take Precedence Over Scheduled Distributions        10

4.4
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies    10

ARTICLE 5 Separation Benefit
11

5.1
Separation Benefit                                11

5.2
Payment of Separation Benefit                        11

5.3
Small Plan Benefit                                12

ARTICLE 6 Disability Benefit
12

6.1
Disability Benefit                                12

6.2
Payment of Disability Benefit                            12

ARTICLE 7 Survivor Benefit
13

7.1
Survivor Benefit                                13

7.2
Payment of Survivor Benefit                            13

ARTICLE 8 Beneficiary Designation
13

8.1
Beneficiary                                    13

8.2
Beneficiary Designation; Change; Spousal Consent                13

8.3
Acknowledgment                                13

8.4
No Beneficiary Designation                            13

8.5
Doubt as to Beneficiary                            13

8.6
Discharge of Obligations                            14

ARTICLE 9 Leave of Absence
14




ii

--------------------------------------------------------------------------------

Colfax Corporation
Nonqualified Deferred Compensation Plan
Master Plan Document

9.1
Paid Leave of Absence                            14

9.2
Unpaid Leave of Absence                            14

ARTICLE 10 Termination of Plan, Amendment or Modification
14

10.1
Termination of Plan                                14

10.2
Amendment                                    15

10.3
Effect of Payment                                15

ARTICLE 11 Administration
15

11.1
Committee Duties                                15

11.2
Administration Upon Change in Control                    15

11.3
Agents                                        16

11.4
Binding Effect of Decisions                            16

11.5
Indemnity of Committee                            16

11.6
Employer Information                                16

ARTICLE 12 Other Benefits and Agreements
17

12.1
Coordination with Other Benefits                        17

ARTICLE 13 Claims Procedures
17

13.1
Presentation of Claim                                17

13.2
Notification of Decision                            17

13.3
Review of a Denied Claim                            18

13.4
Decision on Review                                18

13.5
Controlling Law                                18

ARTICLE 14 Trust
19

14.1
Establishment of the Trust                            19

14.2
Interrelationship of the Plan and the Trust                    19

14.3
Distributions From the Trust                            19

ARTICLE 15 Miscellaneous
19

15.1
Status of Plan                                    19

15.2
Unsecured General Creditor                            19

15.3
Employer’s Liability                                19

15.4
Nonassignability                                20

15.5
Not a Contract of Employment                        20

15.6
Furnishing Information                            20

15.7
Terms                                        20

15.8
Captions                                    20

15.9
Governing Law                                20




iii

--------------------------------------------------------------------------------

Colfax Corporation
Nonqualified Deferred Compensation Plan
Master Plan Document

15.10
Notice                                        21

15.11
Successors                                    21

15.12
Spouse’s Interest                                21

15.13
Validity                                    21

15.14
Incompetent                                    21

15.15
Court Order                                    21

15.16
Insurance                                    22

15.17
Deduction Limitation on Benefit Payments                    22

15.18
No Acceleration of Benefits                            22






iv

--------------------------------------------------------------------------------

Colfax Corporation
Nonqualified Deferred Compensation Plan
Master Plan Document
        

COLFAX CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective January 1, 2016
Purpose
The purpose of this Colfax Corporation Nonqualified Deferred Compensation Plan
(the “Plan”) is to provide specified benefits to a select group of management or
highly compensated Employees who contribute materially to the continued growth,
development and future business success of Colfax Corporation and its
subsidiaries, if any, that sponsor this Plan. This Plan shall be unfunded for
tax purposes and for purposes of Title I of ERISA.
The Plan is intended to comply with all applicable law, including Code Section
409A and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention.
ARTICLE 1    
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1
“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of (i) the Participant’s Annual
Accounts, less (ii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan. The Account Balance shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

1.2
“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the following amount: (i) the sum of the
Participant’s Annual Deferral Amount and Company Discretionary Contribution
Amount for any one Plan Year, plus (ii) amounts credited or debited to such
amounts pursuant to this Plan, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

1.3
“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary
and/or Bonus that a Participant defers in accordance with Article 3 for any one
Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year. In the event of a Participant’s Separation from Service,
Disability or death prior to the end of a Plan Year, such year’s Annual Deferral
Amount shall be the actual amount withheld prior to such event.




-1-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        





1.4
“Quarterly Installment Method” shall be a quarterly installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first quarterly installment, the vested
portion of each Annual Account shall be calculated as of the close of business
on or around the Participant’s Benefit Distribution Date or Scheduled
Distribution Date, as applicable, as determined by the Committee in its sole
discretion, and (ii) for remaining quarterly installments, the vested portion of
each applicable Annual Account shall be calculated on or around the first
business day of each fiscal quarter of the Company following the initial
installment payment. Each quarterly installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one and the
denominator of which is the remaining number of quarterly payments due to the
Participant.

1.5
“Base Salary” shall mean an Employee’s regular base salary paid by any Employer.

1.6
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 8, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.7
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8
“Benefit Distribution Date” shall mean a date that automatically triggers
distribution of a Participant’s vested benefits. A Benefit Distribution Date for
a Participant shall be determined upon the occurrence of any one of the
following:

(a)
If the Participant experiences a Separation from Service, the Benefit
Distribution Date for his or her vested Account Balance shall be the date on
which the Participant experiences a Separation from Service; provided, however,
in the event the Participant changes the Separation Benefit election for one or
more Annual Accounts in accordance with Section 5.2(b), the Benefit Distribution
Date for such Annual Account(s) shall be postponed in accordance with such
Section 5.2(b); or

(b)
If the Participant dies prior to the complete distribution of his or her vested
Account Balance, the Participant’s Benefit Distribution Date shall be the date
on which the Committee is provided with proof that is satisfactory to the
Committee of the Participant’s death; or

(c)
If the Participant becomes Disabled, the Participant’s Benefit Distribution Date
shall be the date on which the Participant becomes Disabled.

1.9
“Board” shall mean the board of directors of the Company.




-2-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        





1.10
“Bonus” shall mean one or more cash bonuses designated from time to time by the
Committee as eligible for deferral under this Plan, including the Colfax
Corporation Annual Incentive Plan.

1.11
“Change in Control” shall mean any “change in control event” as defined in
accordance with Treasury guidance and Regulations related to Code Section 409A,
including but not limited to IRS Notice 2005-1 and such other Treasury guidance
or Regulations issued after the effective date of this Plan.

1.12
“Claimant” shall have the meaning set forth in Section 13.1.

1.13
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.14
“Committee” shall mean the committee described in Article 11.

1.15
“Company” shall mean Colfax Corporation and any successor to all or
substantially all of the Company’s assets or business.

1.16
“Company Discretionary Contribution Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.4.

1.17
“Company 401(k) Plan” shall mean the Colfax Corporation 401(k) Savings Plan
Plus, as it may be amended from time to time.

1.18
“Disability” or “Disabled” shall mean that a Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident or health plan covering employees of
the Participant’s Employer.

1.19
“Disability Benefit” shall mean the benefit set forth in Article 6.

1.20
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

1.21
“Employee” shall mean a person who is an employee of any Employer.




-3-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        





1.22
“Employer(s) shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

1.23
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

1.24
“Measurement Funds” shall have the definition set forth in Section 3.6(a).

1.25
“Participant” shall mean any Employee who is selected to participate in the Plan
by the Committee, who submits an executed Election Form and Beneficiary
Designation Form, which are accepted by the Committee.

1.26
“Plan” shall mean the Colfax Corporation Nonqualified Deferred Compensation
Plan, which shall be evidenced by this instrument, as it may be amended from
time to time.

1.27
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

1.28
“Retirement Date” shall mean a Participants Separation from Service upon
reaching age sixty-five (65) with five (5) years of Vesting Service (as defined
for purposes of the Company 401(k) Plan) or age fifty-five (55) with ten (10)
years of Vesting Service (as defined for purposes of the Company 401(k) Plan).

1.29
“Scheduled Distribution” shall mean the distribution set forth in Section 4.1.

1.30
“Separation Benefit” shall mean the benefit set forth in Article 5.

1.31
“Separation from Service” shall mean the separation from service with all
Employers, voluntarily or involuntarily, for any reason other than death,
Disability, or an authorized leave of absence, as determined in accordance with
Code Section 409A and related Treasury guidance and Regulations.

1.32
“Specified Employee” shall mean “specified employee” as defined under Code
Section 409A.

1.33
“Survivor Benefit” shall mean the benefit set forth in Article 7.

1.34
“Terminate the Plan,” “Termination of the Plan” shall mean a determination by an
Employer’s board of directors that (i) all of its Participants shall no longer
be eligible to participate in the Plan, (ii) all deferral elections for such
Participants shall terminate, and (iii) such Participants shall no longer be
eligible to receive Company contributions under this Plan.

1.35
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 14.

1.36
“Unforeseeable Financial Emergency” shall mean an unforeseeable emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the




-4-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



Participant resulting from (i) a sudden and unexpected illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant, (ii) a loss of the Participant’s property
due to casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.
ARTICLE 2    
Selection, Enrollment, Eligibility
2.1    Selection by Committee. Participation in the Plan shall be limited to
those Employees who (i) are officers or other select managerial employees and
(ii) are, upon recommendation of the Company, approved for such participation by
the Company, in its sole discretion.
2.2
Enrollment and Eligibility Requirements; Commencement of Participation.

(a)
As a condition to participation, each selected Employee or Employee who
otherwise is eligible to participate in the Plan as of the first day of a Plan
Year shall complete, execute and return to the Committee an Election Form and a
Beneficiary Designation Form, prior to the first day of such Plan Year, or such
other deadline as may be established by the Committee in its sole discretion. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.

(b)
An Employee who first becomes eligible to participate in this Plan after the
first day of a Plan Year must complete these requirements within thirty (30)
days after he or she first becomes eligible to participate in the Plan, or
within such other earlier deadline as may be established by the Committee, in
its sole discretion, in order to participate for that Plan Year. In such event,
such Employee’s participation in this Plan shall not commence earlier than the
date determined by the Committee pursuant to Section 2.2(c) and such Employee
shall not be permitted to defer under this Plan any amount earned with respect
to services performed prior to his or her participation commencement date.

(c)
Each selected Employee who is eligible to participate in the Plan shall commence
participation in the Plan on the date that the Committee determines, in its sole
discretion, that the Employee has met all enrollment requirements set forth in
this Plan and required by the Committee, including returning all required
documents to the Committee within the specified time period. Notwithstanding the
foregoing, the Committee shall process such Participant’s deferral election as
soon as administratively practicable after such deferral election is submitted
to and accepted by the Committee.

(d)
If an Employee fails to meet all requirements contained in this Section 2.2
within the period required, that Employee shall not be eligible to participate
in the Plan during such Plan Year.

2.3    Termination of a Participant’s Eligibility. If the Committee determines
that a Participant no longer qualifies as a member of a select group of
management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
the Committee shall have the right, in its sole discretion, to prevent the
Participant



-5-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



from making future deferral elections and/or take further action that the
Committee deems appropriate. Notwithstanding the foregoing, in the event of a
Termination of the Plan, the termination of the affected Participants’
eligibility for participation in the Plan shall not be governed by this Section
2.3, but rather shall be governed by Section 10.1. In the event that a
Participant is no longer eligible to defer compensation under this Plan, the
Participant’s Account Balance shall continue to be governed by the terms of this
Plan until such time as the Participant’s Account Balance is paid in accordance
with the terms of this Plan.
ARTICLE 3    
Deferral Commitments / Contribution Amounts / Vesting / Crediting / Taxes
3.1    Maximum Deferral.
(e)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, a maximum of up to 75% of his or her Bonus
and up to 50% of Base Salary.

(f)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the maximum Annual Deferral
Amount shall be limited to the amount of compensation not yet earned by the
Participant as of the date the Participant submits an Election Form to the
Committee for acceptance.

3.2    Election to Defer; Effect of Election Form.
(a)
First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and executed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.

(b)
Subsequent Plan Years. For each succeeding Plan Year, an irrevocable deferral
election for that Plan Year, and such other elections as the Committee deems
necessary or desirable under the Plan, shall be made by timely delivering a new
Election Form to the Committee, in accordance with its rules and procedures,
before the end of the Plan Year preceding the Plan Year for which the election
is made.

(c)
Performance-Based Compensation. Notwithstanding the foregoing, the Committee
may, in its sole discretion, determine that an irrevocable deferral election
pertaining to performance-based compensation may be made by timely delivering an
Election Form to the Committee, in accordance with its rules and procedures, no
later than six (6) months before the end of the performance service period.
“Performance-based compensation” shall be compensation based on services
performed over a period of at least twelve (12) months, in accordance with Code
Section 409A and related Treasury Regulations.

(d)
Improper Election. If the Committee determines, in its sole discretion, prior to
the beginning of a Plan Year that a Participant has made an election for less
than the stated minimum amounts, or if




-6-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



no election is made, the amount deferred shall be zero. If the Committee
determines, in its sole discretion, at any time after the beginning of a Plan
Year that a Participant has deferred less than the stated minimum amounts for
that Plan Year, any amount credited to the Participant’s applicable Annual
Account as the Annual Deferral Amount for that Plan Year shall be distributed to
the Participant within sixty (60) days after the last day of the Plan Year in
which the Committee determination was made.
3.3    Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Annual Deferral Amount shall be withheld at the time the Bonus and/or Base
Salary, as the case may be, is or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself. The Annual Deferral
Amount shall be credited to the Participant’s Annual Account for such Plan Year
at the time such amounts would otherwise have been paid to the Participant.
3.4    Company Discretionary Contribution Amount. For each Plan Year, an
Employer, in its sole discretion, may, but is not required to, credit any amount
it desires to any Participant’s Annual Account under this Plan, which amount
shall be part of the Participant’s Company Discretionary Contribution Amount for
that Plan Year. The amount so credited to a Participant may be smaller or larger
than the amount credited to any other Participant, and the amount credited to
any Participant for a Plan Year may be zero, even though one or more other
Participants receive a Company Discretionary Contribution Amount for that Plan
Year. The Company Discretionary Contribution Amount described in this Section
3.4, if any, shall be credited to the Participant’s Annual Account for the
applicable Plan Year on a date or dates to be determined by the Committee, in
its sole discretion.
3.5    Vesting. A Participant shall at all times be 100% vested in his or her
deferrals of Bonus and Base Salary. A Participant shall be vested in the portion
of his or her Account Balance attributable to any Company Discretionary
Contribution Amount, upon such vesting schedule as may be established by the
Committee, in its sole discretion.
3.6    Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:
(d)
Measurement Funds. The Committee shall select from time to time certain mutual
funds, insurance company separate accounts, indexed rates or other methods (the
“Measurement Funds”) for purposes of crediting or debiting additional amounts to
Participants’ Account Balances. The Committee may discontinue, substitute or add
a Measurement Fund, in its sole discretion.

(e)
Election of Measurement Funds. A Participant, in connection with each Plan Year
deferral election made in accordance with Section 3.2 above, shall elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.6(a)
above) to be used to determine the amounts to be credited or debited to his or
her Account Balance. If a Participant does not elect any of the Measurement
Funds as described in the previous sentence, the Participant’s Account Balance
shall automatically be allocated by the Committee, in its sole discretion. A
Participant may (but is not




-7-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



required to) elect, by submitting an Election Form to the Committee that is
accepted by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the amounts to be credited or debited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day deemed reasonably practicable by the Committee, in its sole discretion, and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Committee, in its sole discretion,
may impose limitations on the frequency with which one or more of the
Measurement Funds elected in accordance with this Section 3.6(b) may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.
(f)
Proportionate Allocation. In making any election described in Section 3.6(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

(g)
Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.

(h)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust.




-8-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        





3.7    FICA and Other Taxes.
(a)
Deferrals and Contributions. With respect to deferrals and other contributions
to the Plan, a Participant’s Employer(s) either shall withhold from that portion
of the Participant’s Bonus, Base Salary or other compensation that is not being
deferred, or shall reduce the amounts contributed to the Participant’s Annual
Account by, the Participant’s share of FICA and other employment taxes on such
deferrals and contributions. Withholdings and reductions pursuant to this
Section 3.8(a) shall be undertaken in a manner determined by the Employer(s).

(b)
Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.

ARTICLE 4    
Scheduled Distribution; Unforeseeable Financial Emergencies
4.1    Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment or pursuant to a
Quarterly Installment Method to be paid quarterly over one (1) to ten (10)
years, from the Plan with respect to his or her Annual Account for such Plan
Year. The Scheduled Distribution shall be in an amount that is equal to the
portion of the Annual Account the Participant elected to have distributed as a
Scheduled Distribution, plus amounts credited or debited in the manner provided
in Section 3.6 above on that amount, calculated as of the close of business on
or around the date on which the Scheduled Distribution becomes payable (or
calculated in accordance with the Quarterly Installment Method, if selected), as
determined by the Committee in its sole discretion. Subject to the other terms
and conditions of this Plan, each Scheduled Distribution elected shall be paid
out (or shall commence, with respect to a Quarterly Installment Method) during a
sixty (60) day period commencing immediately after the first day of any Plan
Year designated by the Participant (the “Scheduled Distribution Date”).
Remaining installments, if any, shall be paid in accordance with the Quarterly
Installment Method. The Plan Year designated by the Participant must be at least
one (1) Plan Year after the end of the Plan Year to which the Participant’s
deferral election described in Section 3.2 relates.
4.2    Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a sixty (60) day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this election, the Participant must submit a
new Scheduled Distribution Election Form to the Committee in accordance with the
following criteria:



-9-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



(a)
Such Scheduled Distribution Election Form must be submitted to and accepted by
the Committee in its sole discretion at least twelve (12) months prior to the
Participant’s previously designated Scheduled Distribution Date;

(b)
Either (X) the lump sum payment or the entire series of installment payments, as
the case may be, shall be delayed at least five (5) years from the original
Scheduled Distribution Date (provided, however, that the number of installments
may be changed), or (Y) the entire series of installment payments shall be
converted into a lump sum payable not sooner than five (5) years after the
original Scheduled Distribution Date; and

(c)
The election of the new Scheduled Distribution Date shall have no effect until
at least twelve (12) months after the date on which the election is made.

4.3    Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6 or
7, any Annual Deferral Amount that is subject to a Scheduled Distribution
election under Section 4.1 shall not be paid in accordance with Section 4.1, but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Committee shall interpret this Section 4.3 in a manner that
is consistent with Code Section 409A and other applicable tax law, including but
not limited to Treasury guidance and Regulations issued after the effective date
of this Plan.
4.4    Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.
(a)
If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to suspend deferrals of Bonus and Base
Salary to the extent deemed necessary by the Committee to satisfy the
Unforeseeable Financial Emergency. If suspension of deferrals is not sufficient
to satisfy the Participant’s Unforeseeable Financial Emergency, or if suspension
of deferrals is not required or permitted under Code Section 409A and other
applicable tax law, the Participant may further petition the Committee to
receive a partial or full payout from the Plan. The Participant shall only
receive a payout from the Plan to the extent such payout is deemed necessary by
the Committee to satisfy the Participant’s Unforeseeable Financial Emergency,
plus amounts reasonably necessary to pay taxes reasonably anticipated as a
result of the distribution.

(b)
The payout shall not exceed the lesser of (i) the Participant’s Account Balance,
calculated as of the close of business on or around the date on which the amount
becomes payable, as determined by the Committee in its sole discretion, or (ii)
the amount necessary to satisfy the Unforeseeable Financial Emergency, plus
amounts reasonably necessary to pay taxes reasonably anticipated as a result of
the distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Financial Emergency is
or may be relieved (A) through reimbursement or compensation by insurance or
otherwise, (B) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship or
(C) by suspension of deferrals under this Plan, if the Committee, in its sole
discretion, determines that suspension is required by Code Section 409A and
other applicable tax law.




-10-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



(c)
If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval. If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant shall receive a payout from the Plan within sixty (60) days of the
date of such approval.

(d)
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to suspension and/or payout under this Section 4.4 in a manner that is
consistent with Code Section 409A and other applicable tax law, including but
not limited to Treasury guidance and Regulations issued after the effective date
of this Plan.

ARTICLE 5    
Separation Benefit
5.1    Separation Benefit. A Participant who experiences a Separation from
Service shall receive, as a Separation Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date.
5.2    Payment of Separation Benefit.
(a)
In connection with a Participant’s election to defer an Annual Deferral Amount,
the Participant shall elect (regardless of whether the Participant also has
elected a Scheduled Distribution pursuant to Section 4.1) the form in which his
or her Annual Account for such Plan Year will be paid upon Separation from
Service. The Participant may elect to receive each Annual Account in the form of
a lump sum or pursuant to a Quarterly Installment Method payable quarterly over
one(1) to ten (10) years. If a Participant does not make any election with
respect to the payment of an Annual Account, then the Participant shall be
deemed to have elected to receive such Annual Account as a lump sum at
Separation of Service.

(b)
A Participant may change the form of payment (including the number of
installments) for an Annual Account by submitting an Election Form to the
Committee (which the Committee may accept, in its sole discretion) in accordance
with the following criteria:

(i)
The election to modify the form of payment must be made at least twelve (12)
months before a Participant experiences a Separation from Service;

(ii)
The election to modify the form of payment shall have no effect until at least
twelve (12) months after the date on which the election is made; and

(iii)
Either (X) the lump sum payment or the entire series of installment payments, as
the case may be, shall be delayed at least five (5) years from the original
Benefit Distribution Date (provided, however, that the number of installments
may be changed), or (Y) the entire series of installment payments shall be
converted into a lump sum payable not sooner than five (5) years after the
original Benefit Distribution Date.




-11-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



The Election Form most recently accepted by the Plan committee in accordance
with the criteria set forth above shall govern the payout of the applicable
Annual Account. For avoidance of doubt, a Participant may not make changes to
his or her Separation Benefit election after a Separation from Service.
(c)
Subject to Section 5.2(d), the lump sum payment shall be made, or the first
installment payment shall be made, no later than sixty (60) days after the
Benefit Distribution Date. Remaining installments, if any, shall be paid in
accordance with the Quarterly Installment Method.

(d)
Notwithstanding any other provision of this Plan to the contrary, if the
Participant is a Specified Employee, the lump sum payment or any installment
payment that would have been paid within six (6) months after the Participant’s
Separation from Service shall be delayed until six (6) months after the
Participant’s Separation from Service, and shall be paid on or as soon as
administratively practicable after the first day of the seventh month. If the
Participant has elected a Quarterly Installment Method, subsequent installments
will be made pursuant to the original installment schedule pursuant to Section
5.2(c).

5.3    Small Plan Benefit. Notwithstanding any provision to the contrary in this
Plan, if a Participant’s vested Account Balance at the time of his or her
Separation from Service is less than $15,000, payment of his or her vested
Account Balance shall be paid in a lump sum on or before the later of (i)
December 31 of the calendar year in which occurs the Participant’s Separation
from Service or (ii) the date 2-1/2 months after the Participant’s Separation
from Service.
ARTICLE 6    
Disability Benefit
6.1    Disability Benefit. Upon a Participant’s Disability, the Participant
shall receive a Disability Benefit, which shall be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date.
6.2    Payment of Disability Benefit. The Disability Benefit shall be paid to
the Participant in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.



-12-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        





ARTICLE 7    
Survivor Benefit
7.1    Survivor Benefit. The Participant’s Beneficiary(ies) shall receive a
Survivor Benefit upon the Participant’s death which will be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
or around the Participant’s Benefit Distribution Date.
7.2    Payment of Survivor Benefit. The Survivor Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than sixty (60)
days after the Participant’s Benefit Distribution Date.
ARTICLE 8    
Beneficiary Designation
8.1    Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
8.2    Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.
8.3    Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.
8.4    No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.
8.5    Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its



-13-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



discretion, to cause the Participant’s Employer to withhold such payments until
this matter is resolved to the Committee’s satisfaction.
8.6    Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant.
ARTICLE 9    
Leave of Absence
9.1    Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, (i) the Participant shall continue to be considered eligible for
the benefits provided in Articles 4, 5, 6 or 7 in accordance with the provisions
of those Articles, and (ii) the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.3.
9.2    Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, such Participant shall continue to be eligible for
the benefits provided in Articles 4, 5, 6 or 7 in accordance with the provisions
of those Articles. In addition, such Participant’s deferral elections will
remain in effect for the Plan Year that includes the commencement date of such
unpaid leave, to the extent that his or her Annual Deferral Amount is actually
earned for the Plan Year that includes the commencement date of such unpaid
leave.
ARTICLE 10    
Termination of Plan, Amendment or Modification
10.1    Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to Terminate the
Plan. In the event of a Termination of the Plan, the Measurement Funds available
to Participants following the Termination of the Plan shall be comparable in
number and type to those Measurement Funds available to Participants in the Plan
Year preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5, 6, or 7 in accordance with the provisions of those Articles. The
Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, to the extent
permissible under Code Section 409A and other applicable tax law, including but
not limited to applicable IRS Notices and such other Treasury guidance or
Regulations issued after the effective date of this Plan, following a Change in
Control the Employer shall be permitted to (i) terminate the Plan by action of
its board of directors, and (ii) distribute the vested Account Balances to
Participants in a lump sum no later than twelve (12) months after the Change in
Control.



-14-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



10.2    Amendment.
(a)
Any Employer may, at any time, amend or modify the Plan in whole or in part with
respect to that Employer. Notwithstanding the foregoing, (i) no amendment or
modification shall be effective to decrease the value of a Participant’s vested
Account Balance in existence at the time the amendment or modification is made,
and (ii) no amendment or modification of this Section 10.2 or Section 11.2 of
the Plan shall be effective.

(b)
Notwithstanding any provision of the Plan to the contrary, in the event that the
Company determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Code
Section 409A and related Treasury guidance or Regulations, the Company may (i)
adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A and related Treasury guidance or Regulations.

10.3    Effect of Payment. The full payment of the Participant’s vested Account
Balance under Articles 4, 5, 6 or 7 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan.
ARTICLE 11    
Administration
11.1    Committee Duties. Except as otherwise provided in this Article 11, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. The Committee is authorized to delegate the day-to-day
administration of the Plan to one or more officers or employees of the Company.
Any individual serving on the Committee who is a Participant shall not vote or
act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.
11.2    Administration Upon Change in Control. For purposes of this Plan, the
Committee shall be the “Administrator” at all times prior to the occurrence of a
Change in Control. Within one hundred and twenty (120) days following a Change
in Control, an independent third-party “Administrator” may be selected by the
individual who, immediately prior to the Change in Control, was the Company’s
Chief Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”), and approved by the Trustee. The Committee, as
constituted prior to the Change in Control, shall continue to be the
Administrator until the earlier of (i) the date on which such independent third
party is selected and approved, or (ii) the expiration of the one hundred and
twenty (120) day period following the Change in Control. If an independent third
party is not



-15-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



selected within one hundred and twenty (120) days of such Change in Control, the
Committee, as described in Section 11.1 above, shall be the Administrator. The
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations; provided, however, upon and after the occurrence of a Change in
Control, the Administrator shall have no power to direct the investment of Plan
or Trust assets or select any investment manager or custodial firm for the Plan
or Trust. Upon and after the occurrence of a Change in Control, the Company
must: (1) pay all reasonable administrative expenses and fees of the
Administrator; (2) indemnify the Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator on all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the Separation from Service,
Disability or death of the Participants, and such other pertinent information as
the Administrator may reasonably require. Upon and after a Change in Control,
the Administrator may be terminated (and a replacement appointed) by the Trustee
only with the approval of the Ex-CEO. Upon and after a Change in Control, the
Administrator may not be terminated by the Company.
11.3    Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to any Employer.
11.4    Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
11.5    Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.
11.6    Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.



-16-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        





ARTICLE 12    
Other Benefits and Agreements
12.1    Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
ARTICLE 13    
Claims Procedures
13.1    Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
13.2    Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than ninety (90) days after
receiving the claim. If the Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of the initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:
(a)
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;

(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;




-17-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



(iv)
an explanation of the claim review procedure set forth in Section 13.3 below;
and

(v)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

13.3    Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):
(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Committee, in its sole discretion, may grant.

13.4    Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:
(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(d)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

13.5    Controlling Law. The provisions of this Plan shall be construed,
interpreted, administered, and enforced according to applicable federal law and
the laws of the State of Maryland, without giving effect to conflict of laws
principles thereunder and to the extent not preempted by federal law.



-18-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        





ARTICLE 14    
Trust
14.1    Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan (the “Trust”).
14.2    Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.
14.3    Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.
ARTICLE 15    
Miscellaneous
15.1    Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (ii) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
15.2    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
15.3    Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan. An Employer shall have no obligation
to a Participant under the Plan except as expressly provided in the Plan.



-19-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



15.4    Assignment.
(a)    Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate, alienate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be, unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.
(b)    The procedures established by the Company for the determination of the
qualified status of domestic relations orders and for making distributions under
qualified domestic relations orders, as provided in Section 206(d) of ERISA,
shall apply to the Plan, to the extent pertinent. Amounts awarded to an
alternate payee under a qualified domestic relations order shall be distributed
in the form of a lump sum distribution as soon as administratively feasible
following the determination of the qualified status of the domestic relations
order; provided, however, that no portion of a Participant’s Account Balance may
be awarded to an alternate payee to the extent such Account Balance is not yet
vested in accordance with Section 3.5.
15.5    Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
or to interfere with the right of any Employer to discipline or discharge the
Participant at any time.
15.6    Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
15.7    Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
15.8    Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.



-20-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



15.9    Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Maryland without regard to its conflict of laws principles.
15.10    Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Colfax Corporation            
Attn: Director, Global Compensation & Benefits    
420 National Business Parkway
Annapolis Junction, MD 20701        
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
15.11    Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
15.12    Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
15.13    Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
15.14    Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
15.15    Court Order. The Committee is authorized to comply with any court order
in any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding



-21-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        



the foregoing, the Committee shall interpret this provision in a manner that is
consistent with Code Section 409A and other applicable tax law, including but
not limited to guidance issued after the effective date of this Plan.
15.16    Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Employers or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.
15.17    Deduction Limitation on Benefit Payments. If the Committee reasonably
anticipates that the Company’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treasury Regulations §1.409A-2(b)(7)(i), payment
shall be delayed as deemed necessary to ensure that the entire amount of any
distribution from this Plan is deductible. Any amounts for which distribution is
delayed pursuant to this Section shall continue to be credited/debited with
additional amounts in accordance with Section 3.6. The delayed amounts (and any
amounts credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Committee reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m).
15.18    No Acceleration of Benefits. The acceleration of the time or schedule
of any payment under the Plan is not permitted, except as provided in
regulations by the Secretary of the Treasury.





-22-

--------------------------------------------------------------------------------

Colfax Corporation
Deferred Compensation Plan
Master Plan Document
        





IN WITNESS WHEREOF, the Company has signed this Plan document as of December 9,
2015.
“Company”


Colfax Corporation


By: /s/ C. Scott Brannan
Title: SVP, Finance & CFO





-23-